DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A (claims 1-36) in the reply filed on 3/21/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 15-17 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (“Chung”) (US 2019/0013368 A1).
Regarding claim 1, Chung discloses a display device (an organic light emitting diode (OLED) panel, para. 0060) comprising: 
a thin-film transistor layer (a driver 100 may be disposed between the substrate 110, para. 0074) disposed on a substrate (a substrate 110) and comprising thin-film transistors (the driver 100 includes various transistor arrays 120a, 120b, and 120c formed on the substrate 110, para. 0075); and 
an emission material layer (a light emitting diode 210) disposed on the thin-film transistor layer (fig. 2), wherein 
the emission material layer comprises: 
light-emitting elements each including a first light-emitting electrode, an emissive layer, and a second light-emitting electrode (the NIR organic emitter 210 may be an NIR organic photodiode including an organic emission layer 211 that is configured to emit light and a first electrode 213 and a second electrode 215 formed under and over the organic emission layer 211, respectively, para. 0070); 
light-receiving elements each including a first light-receiving electrode, a light-receiving semiconductor layer, and a second light-receiving electrode (the NIR organic detector 220 may be an NIR organic photodiode including an organic light-absorbing layer 221 that is configured to absorb light and a first electrode 223 and a second electrode 225 formed under and over the organic light-absorbing layer 221, para. 0072); and 
a first bank disposed on the first light-emitting electrode and defining an emission area of each of the light-emitting elements (the organic light emitting diode 2310 constituting the sub-pixels 2310R, 2310G, and 2310B to allow NIR light to exit from and enter to the NIR organic photosensor stack 200 through the non-light-emitting portion 800 at least partially defined by the lower insulation layer 360 between the organic light emitting diode 2310, para. 0096); and
the light-receiving elements are disposed on the first bank (the NIR organic photosensor 230 may be at least partially on each of a lower insulation layer 260, para. 0069).
Regarding claim 11, Chung discloses the first light-emitting electrode (223) does not overlap the first light-receiving electrode (213), the light-receiving semiconductor layer (211), and the second light-receiving electrode (215) in a thickness direction of the substrate (fig. 2).
Regarding claim 15, Chung discloses the emission material layer comprises a reflective electrode disposed on the second light-emitting electrode and in the emission area, the reflective electrode comprises an opaque material (the NIR emitter and the NIR detector may be on the non-light-emitting portion between proximate sub-pixels of the OLED stack, and the first electrode may include a reflective electrode, para. 0019).
	Regarding claim 16, Chung discloses the emission material layer comprises a transmissive area that does not overlap the emission area of each of the light-emitting elements in a thickness direction of the substrate (para. 0069).
	Regarding claim 17, Chung discloses a light-receiving area of each of the light-receiving elements is located in the transmissive area (para. 0069).
Regarding claim 25, Chung discloses the substrate is bent with a predetermined curvature (a flexible panel, para. 0076).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Bae et al. (“Bae”) (US 2019/0348482 A1).
Regarding claim 2, Chung discloses a bank (260) disposed on the light-receiving elements (220, fig. 2). Chung does not specifically disclose the bank comprises a second bank and a third bank.
	In a similar field of light emitting display device, Bae discloses a pixel defining layer 180 may include a first layer 181, a second layer 182, and a third layer 183 (para. 0075).
	Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the first, second and third layers as taught by Bae in the system of Chung in order to increase efficiency in which light emitted from light emitting elements is reflected from the electrodes.
Regarding claim 3, the combination of Chung and Bae discloses the first light-receiving electrode is disposed on the first bank, the light-receiving semiconductor layer is disposed on the first light-receiving electrode, and the second light-receiving electrode is disposed on the light-receiving semiconductor layer and the second bank (the NIR organic detector 220 may be an NIR organic photodiode including an organic light-absorbing layer 221 that is configured to absorb light and a first electrode 223 and a second electrode 225 formed under and over the organic light-absorbing layer 221, para. 0072 of Chung).
Regarding claim 5, the combination of Chung and Bae discloses the emissive layer is disposed on the first light-emitting electrode, and the second light-emitting electrode is disposed on the emissive layer and the third bank (the NIR organic emitter 210 may be an NIR organic photodiode including an organic emission layer 211 that is configured to emit light and a first electrode 213 and a second electrode 215 formed under and over the organic emission layer 211, respectively, para. 0070 of Chung and a first layer 181, a second layer 182, and a third layer 183, para. 0075 of Bae). 
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Huang (US 2021/0141487 A1).
Regarding claim 6, Chung does not specifically disclose the light-receiving semiconductor layer comprises: an n-type semiconductor layer … of the substrate.
In a similar field of display device comprises optical detection, Chung discloses the light-receiving semiconductor layer comprises:
an n-type semiconductor layer electrically connected to the first light-receiving electrode;
a p-type semiconductor layer electrically connected to the second light-receiving electrode; and
an i-type semiconductor layer disposed between the first light-receiving electrode and the second light-receiving electrode in a thickness direction of the substrate (the photosensitive component includes a photosensitive diode, the photosensitive diode includes a p-type semiconductor layer, an i-type semiconductor layer and an n-type semiconductor layer which are stacked from top to bottom, and the i-type semiconductor layer, para. 0014).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the light-receiving semiconductor layer as taught by Huang in the system of Chung in order to improve photosensitive characteristics of the light-receiving device.
Regarding claims 7 and 10, the combination of Chung and Huang discloses each of the i-type semiconductor layer and the n-type semiconductor layer comprises amorphous silicon carbide (a-SiC) or amorphous silicon germanium (a-SiGe) (the i-type semiconductor layer includes an amorphous germanium silicide structure, para. 0014 of Huang), and
the p-type semiconductor layer comprises amorphous silicon (a-Si) (the well-known semiconductor layer is mainly made of amorphous silicon, para. 0002 of Huang).
Regarding claim 8, the combination of Chung and Huang discloses at least one of the first light-receiving electrode, the p-type semiconductor layer, the i-type semiconductor layer, the n-type semiconductor layer and the second light-receiving electrode includes an uneven surface (paras.0077-0078).
Regarding claim 9, the combination of Chung and Huang discloses the light-receiving semiconductor layer comprises:
an i-type semiconductor layer electrically connected to the first light-receiving electrode; and 
a p-type semiconductor layer electrically connected to the second light-receiving electrode (the photosensitive component includes a photosensitive diode, the photosensitive diode includes a p-type semiconductor layer, an i-type semiconductor layer and an n-type semiconductor layer which are stacked from top to bottom, and the i-type semiconductor layer, para. 0014 of Huang).
Claims 12-14, 28-29 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Lius et al. (“Lius”) (US 2021/0020810 A1).
Regarding claim 12, Chung does not specifically disclose the second light-emitting electrode overlaps the first light-receiving electrode, the light-receiving semiconductor layer, and the second light-receiving electrode in a thickness direction of the substrate.
In a similar field of endeavor of light emitting device, Lius discloses a second light-emitting electrode (the light emitting diode 108 is disposed on the substrate 102, and may for example include a first electrode 108a, a second electrode 108c and a light emitting layer 108b, wherein the light emitting layer 108b is located between the first electrode 108a and the second electrode 108c, para. 0022) overlaps the first light-receiving electrode, the light-receiving semiconductor layer, and the second light-receiving electrode in a thickness direction of the substrate (the optical sensor 106 may be located between the light emitting diode 108 and the substrate 102, para. 0025, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the second light-emitting electrode as taught by Lius in the system of Chung in order to decrease the size of the electronic device (para. 0038 of Lius).
Regarding claim 13, the combination of Chung and Lius discloses the first light-emitting electrode and the first light-receiving electrode comprise an opaque conductive material, and the first light-receiving electrode and the second light-receiving electrode comprise a transparent conductive material (the second electrode 410c of the second light emitting diode 410 includes an opening 410d, therefore, the second light L2′ may for example be emitted from the second light emitting diode 410, and reach the second region R2 of the optical sensor 406 through the opening 410d, but not limited thereto. In other variant embodiments, the second electrode 410c of the second light emitting diode 410 may not include the opening 410d, and the second light L2′ may directly penetrate through the second electrode 410c and reach the second region R2 of the optical sensor 406. For example, when the second electrode 410c includes opaque material (such as metal material), the opening 410d may be formed in the second electrode 410c in order to allow the light L2′ to penetrate through. When the second electrode 410c includes transparent material, para. 0033 of Lius).
Regarding claim 14, the combination of Chung and Lius discloses the first light-emitting electrode, the second light-emitting electrode, the first light-receiving electrode, and the second light-receiving electrode comprise a transparent conductive material (para. 0033 of Lius).
Regarding claim 28, Chung discloses display device comprising:
a thin-film transistor layer comprising thin-film transistors disposed on a substrate (the driver 100 includes various transistor arrays 120a, 120b, and 120c formed on the substrate 110, para. 0075); and 
an emission material layer (a light emitting diode 210) disposed on the thin-film transistor layer and including light-emitting elements (fig. 2).
Chung does not specifically disclose the thin-film transistor layer comprises: an active layer of the thin-film transistors; a gate insulating layer disposed on the active layer; a gate electrode of the thin-film transistors disposed on the gate insulating layer; a first interlayer dielectric layer disposed on the gate electrode; and light-receiving elements disposed on the first interlayer dielectric layer.
In a similar field of endeavor of light emitting device, Lius discloses thin-film transistor layer comprises: an active layer of the thin-film transistors; a gate insulating layer disposed on the active layer; a gate electrode of the thin-film transistors disposed on the gate insulating layer; a first interlayer dielectric layer disposed on the gate electrode; and light-receiving elements disposed on the first interlayer dielectric layer (the driving element 112 may include a gate electrode 112G, a source electrode 112S, a drain electrode 112D, a semiconductor layer 112C and the first gate insulating layer GI. The first gate insulating layer GI is located between the gate electrode 112G and the semiconductor layer 112C, para. 0024 and an intermediate dielectric layer ILD disposed on the first gate insulating layer GI, an insulating layer BP1 disposed on the intermediate dielectric layer ILD and an insulating layer BP2 disposed on the second gate insulating layer GI2, para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the thin-film transistor layer as taught by Lius in the system of Chung in order drive the light emitting element effectively.
Regarding claims 29 and 34, the combination of Chung and Lius discloses the thin-film transistor layer comprises: 
a second interlayer dielectric layer disposed on the first interlayer dielectric layer (an intermediate dielectric layer ILD disposed on the first gate insulating layer GI, an insulating layer BP1 disposed on the intermediate dielectric layer ILD and an insulating layer BP2 disposed on the second gate insulating layer GI2, but not limited thereto, para. 0030 of Lius); and 
a source electrode and a drain electrode of each of the thin-film transistors disposed on the second interlayer dielectric layer (para. 0030 of Lius), and each of the light-receiving elements comprises: 
a first light-receiving electrode disposed on the first interlayer dielectric layer; a light-receiving semiconductor layer disposed on the first light-receiving electrode; and 
a second light-receiving electrode disposed on the light-receiving semiconductor layer (the optical sensor 106 may include a first electrode A1, a first type semiconductor layer N1, an intrinsic semiconductor layer I1, a second type semiconductor layer P1 and a second electrode B1 which are located in the first region R1, and a first electrode A2, a first type semiconductor layer N2, an intrinsic semiconductor layer 12, a second type semiconductor layer P2 and a second electrode B2 which are located in the second region R2, para. 0031 of Lius).
Regarding claim 33, the combination of Chung and Lius discloses a second interlayer dielectric layer disposed on the first interlayer dielectric layer,
wherein the light-receiving element is disposed on the second interlayer dielectric layer (paras. 0030-0031 of Lius).
	Regarding claim 35, the combination of Chung and Lius discloses the light-receiving semiconductor layer comprises an oxide semiconductor material (a first semiconductor layer C1, a second semiconductor layer C2, a third semiconductor layer C3 and a second electrode BE. The first electrode AE and the second electrode BE may for example include metal materials, metal oxides or other suitable conductive materials, para.0025 of Lius).
	Regarding claim 36, the combination of Chung and Lius discloses each of the active layer and the gate electrode (of the switch element 110) overlaps the light-receiving gate electrode and the light-receiving semiconductor layer (of the optical sensor 106) in a thickness direction of the substrate (fig. 1 of Lius).
Claims 18-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Lee et al. (“Lee”) (US 2019/0123112 A1).
Regarding claim 18, Chung does not specifically disclose an encapsulation layer disposed on the emission material layer; and
a reflective layer disposed on the encapsulation layer and not overlapping the emission area of each of the light-emitting elements and a light-receiving area of each of the light-receiving elements in a thickness direction of the substrate.
In a similar filed of light emitting device, Lee discloses an encapsulation layer disposed on the emission material layer; and
a reflective layer disposed on the encapsulation layer and not overlapping the emission area of each of the light-emitting elements and a light-receiving area of each of the light-receiving elements in a thickness direction of the substrate (the organic light emitting element OLED may be formed in the pixel area PA and may include the first electrode E1, the organic light emitting layer OEL, and the second electrode E2 in the pixel area PA. A thin film encapsulation layer TFE may be disposed on the organic light emitting element OLED and the first black matrix BM1, para. 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the reflective layer as taught by Lee in the system of Chung in order to improve the sharpness of the display image.
Regarding claim 19, the combination of Chung and Lee discloses an encapsulation layer disposed on the emission material layer; and
a reflective layer disposed on the encapsulation layer and not overlapping the emission area of each of the light-emitting elements wherein the reflective layer overlaps a light-receiving area of each of the light-receiving elements in a thickness direction of the substrate (the organic light emitting element OLED may be formed in the pixel area PA and may include the first electrode E1, the organic light emitting layer OEL, and the second electrode E2 in the pixel area PA. A thin film encapsulation layer TFE may be disposed on the organic light emitting element OLED and the first black matrix BM1, para. 0077).
Regarding claim 22, the combination of Chung and Lee discloses an encapsulation layer disposed on the emission material layer; and a sensor electrode layer disposed on the encapsulation layer and comprising sensor electrodes (the first black matrix BM1 may be disposed on the pixel defining layer PDL, and the second black matrix BM2 may be disposed on the first and second touch sensor portions SP1 and SP2, para. 0106 of Lee).
Regarding claim 23, the combination of Chung and Lee discloses a light-blocking electrode disposed on the encapsulation layer (the organic light emitting element OLED may be formed in the pixel area PA and may include the first electrode E1, the organic light emitting layer OEL, and the second electrode E2 in the pixel area PA. A thin film encapsulation layer TFE may be disposed on the organic light emitting element OLED and the first black matrix BM1, para. 0077 of Lee);
a first sensor insulating layer disposed on the light-blocking electrode; and
a second sensor insulating layer disposed on the sensor electrodes that are disposed on the first sensor insulating layer (second touch insulating layer T-INS2 may be disposed on the first touch insulating layer T-INS1 to cover the second black matrix BM2. Each of the first and second touch insulating layers T-INS1 and T-INS2 may be an insulating layer including an inorganic material or an organic material, para. 0095 of Lee).
Regarding claim 24, the combination of Chung and Lee discloses a polarizing film disposed on the sensor electrode layer; and
a cover window disposed on the polarizing film,
wherein the polarizing film comprises a light-transmitting area overlapping the light-receiving elements in a thickness direction of the substrate (the first black matrix BM1 may be disposed on the pixel defining layer PDL, and the second black matrix BM2 may be disposed on the first and second touch sensor portions SP1 and SP2. The polarizing film POL may be disposed on the second touch insulating layer T-INS2, and the window WIN may be disposed on the polarizing film POL, para. 0106).
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Perkins (US 2007/0211036 A1).
Regarding claim 26, Chung does not specifically disclose a first roller that rolls the substrate;
a housing in which the first roller is accommodated; and
a transmission window overlapping the first roller in a thickness direction of the substrate.
In a similar field of endeavor, Perkins discloses a first roller that rolls the substrate; a housing in which the first roller is accommodated; and a transmission window overlapping the first roller in a thickness direction of the substrate (a Roll Out Touch Screen Support System housing in accordance with this invention, including a typical configuration and mounting. Housing 101 has added to it devices as might typically be included in a rolled up (screen not deployed) application. Specifically, an auxiliary view-port 109 allows viewing of a portion of screen 107 when stowed inside housing 101, para. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the roller as taught by Perkins in the system of Chung in order to support and feel for user convenience and comfort for the operator.
Regarding claim 27, the combination of Chung and Perkins discloses the substrate is rolled around the first roller and the light-receiving elements overlap the transmission window in the thickness direction of the substrate (para. 0051 of Perkins).
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Lius and further in view of Huang.
Regarding claim 30, the combination of Chung, Lius and Huang discloses the light-receiving semiconductor layer comprises: an n-type semiconductor layer electrically connected to the first light-receiving electrode; a p-type semiconductor layer electrically connected to the second light-receiving electrode; and an i-type semiconductor layer disposed between the first light-receiving electrode and the second light-receiving electrode in a thickness direction of the substrate (see claim 6 above). 
Regarding claim 31, the combination of Chung, Lius and Huang discloses each of the active layer and the gate electrode (of the switch element 110) overlaps the first light-receiving electrode, the light-receiving semiconductor layer, and the second light-receiving electrode (of the optical sensor 106) in the thickness direction of the substrate (fig. 1 of Lius).
Regarding claim 32, the combination of Chung, Lius and Huang discloses one of the source electrode and the drain electrode is electrically connected to the second light-receiving electrode through a contact hole that penetrates the second interlayer dielectric layer and exposes the second light-receiving electrode (the sensor switch element DT may for example be a thin film transistor, and may include a gate electrode GE2, a source electrode SE2, a drain electrode DE2, a semiconductor layer SC2 and a second gate insulating layer GI2. The second gate insulating layer GI2 is located between the gate electrode GE2 and the semiconductor layer SC2, but not limited thereto. In the present embodiment, the source electrode SE2 of the sensor switch element DT may for example be electrically connected to the second electrode BE of the optical sensor 106, para. 0026 of Lius).
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The dependent claim 4 identifies the distinct limitations “the emission material layer comprises a light-receiving connection electrode, the light-receiving connection electrode and the first light-emitting electrode being disposed on a same layer and including a same material, and the second light-receiving electrode is electrically connected to the light-receiving connection electrode through a contact hole that penetrates the first bank and the second bank and exposes the light-receiving connection electrode”. The dependent claims 20 and 21 identify the distinct limitations “a first reflective layer not overlapping the light-receiving area of each of the light-receiving elements in the thickness direction of the substrate; and a second reflective layer overlapping the light-receiving area of each of the light-receiving elements in the thickness direction of the substrate”.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (US 2019/0252456 A1) disclose photodiode 20 is a PIN photodiode comprising a N-type semiconductor 25 disposed on the fourth electrode 22, an I-type semiconductor 24 disposed on the N-type semiconductor 25, and a P-type semiconductor 23 disposed on the I-type semiconductor 24 (para. 0042).
Kim et al. (US 2016/0211307 A1) disclose an organic light emitting diode display includes: a substrate; an interlayer insulating layer on the substrate; driving source and drain electrodes on the interlayer insulating layer and facing each other; a planarizing layer on the interlayer insulating layer; a pixel electrode on the planarizing layer and including a reflective electrode (abstract).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693